DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Objections
The objection to claim 1 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claims 10 and 15 is withdrawn in view of applicant’s arguments. 

Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a crystal growth apparatus comprising a crucible, a heat-insulating material which covers a circumference of the crucible, a heating member located on the outside of the heat-insulating material and configured to perform induction heating of the crucible, and a 
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP2014-234331 to Tsuge, et al. (hereinafter “Tsuge”).  In Fig. 3 and ¶¶[0037]-[0048] Tsuge teaches an embodiment of a sublimation growth system which includes a crucible (1), thermal insulating material (5), a coil heater (17), a crucible support (10), and annular-shaped movable insulating members (5a) which are located below the crucible (1), which surround the crucible support (10), and are raised and lowered by a moving mechanism (12).  However, neither Tsuge nor the cited prior art of record teach, disclose, or reasonably suggest a crystal growth apparatus which includes a heat-insulating material having a movable part located below the crucible with an annular shape in plan-view to surround the support member and a heat-insulating material having an immovable cylindrical part which surrounds the support member and is located between the support member and the movable part as recited in the context of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714